Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-21-2006

USA v. White
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1469




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. White" (2006). 2006 Decisions. Paper 428.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/428


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                    No. 05-1469
                                   ____________

                          UNITED STATES OF AMERICA

                                           v.

                                 GRADY WHITE,

                                       Appellant
                                   ____________

                   On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                               (D.C. No. 03-cr-00615)
                   District Judge: Honorable Eduardo C. Robreno
                                    ____________

                     Submitted Under Third Circuit LAR 34.1(a)
                                September 13, 2006

              Before: FUENTES, FISHER and McKAY,* Circuit Judges.

                             (Filed September 21, 2006)
                                   ____________

                             OPINION OF THE COURT
                                  ____________




      *
        The Honorable Monroe G. McKay, United States Circuit Judge for the Tenth
Circuit, sitting by designation.
FISHER, Circuit Judge.

       An appeal may be deemed frivolous, warranting summary affirmance of the

judgment below without further participation of counsel, when it “lacks any basis in law

or fact.” McCoy v. Court of Appeals, 486 U.S. 429, 438 n.10 (1988). Counsel for the

defendant asserts, in a brief filed pursuant to Anders v. California, 386 U.S. 738 (1967),

that this appeal satisfies this standard. The defendant has not argued to the contrary,

despite the opportunity to file a brief in his own behalf. We agree with counsel’s

assessment.

       The defendant was charged by a grand jury with cashing numerous counterfeit

checks at a federally insured financial institution, in violation of 18 U.S.C. § 1344.

(A. 18.) He appeared before the District Court in November 2004 and, after an extensive

colloquy, and with the assistance of appointed counsel, entered a plea of guilty to the

indictment. (A. 16-30.) He was subsequently sentenced, in February 2005, to a term of

imprisonment of fourteen months, at the upper end of the range recommended by the

United States Sentencing Guidelines. (A. 1-5.) The District Court found on the record

that the sentence was justified in light of the nature of the offense, the defendant’s lengthy

criminal history, and the need for deterrence. (A. 34-48.)

       We are convinced, based on a careful review of the record and the brief submitted

by defense counsel, that there are no non-frivolous issues to be raised on appeal. The

District Court undoubtedly had jurisdiction over the indictment, which alleged violations

of federal law. See 18 U.S.C. § 3231 (granting jurisdiction over “all offenses against the

                                              2
laws of the United States”). The defendant was fully apprised during the plea hearing of

the nature of the charged offense and his constitutional rights, and he knowingly and

voluntarily chose to plead guilty and relinquish those rights. See Fed. R. Crim. P. 11(b)

(outlining requirements); see also United States v. Schweitzer, 454 F.3d 197, 202-03 (3d

Cir. 2006) (same). The sentence imposed by the District Court is within the range

prescribed by the Guidelines and reflects full consideration of the relevant factors under

18 U.S.C. § 3553(a), as required by United States v. Booker, 543 U.S. 220 (2005). See id.

at 261 (discussing requirements); United States v. Cooper, 437 F.3d 324, 330-32 (3d Cir.

2006) (same). There is no hint in the record of reversible error.

       We will grant counsel’s motion to withdraw and affirm the judgment of the

District Court. See 3d Cir. LAR 109.2(a) (citing Anders, 386 U.S. 738). We also find

that it is unnecessary to appoint counsel to file a petition for rehearing in this Court or a

petition for writ of certiorari in the Supreme Court on the defendant’s behalf. See id.

109.2(b).




                                               3